By the Court.
The employee received injuries arising out of and in the course of his employment on October-13, 1931, for which he was paid some compensation. These injuries consisted of bruises to his knees, a contusion of the shoulder and a laceration about an inch in length on his head. He returned to work about November 2, 1931, doing lighter work than that performed by him previously to the accident. He continued to work until about two weeks before Christmas, and on December 31, 1931, had a shock with paralysis of the right arm and leg and some *540paralysis of the face, and his speech was very much affected. The decision of the reviewing board affirming the finding of the single member was that there was no causal relation between the injury and the shock. Whether there was such causal connection was a question of fact. There was ample evidence to support this finding in the testimony of physicians. Its credibility and weight were entirely for the reviewing board. No error of law was disclosed on the record. Pass’s Case, 232 Mass. 515. DePietro’s Case, ante, 381, and cases collected.

Decree affirmed.